                                            Case 3:19-cv-08028-SI Document 36 Filed 06/08/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                   UNITED STATES DISTRICT COURT

                                   7                                  NORTHERN DISTRICT OF CALIFORNIA

                                   8

                                   9     XIAODAN ZHU,                                      Case No. 19-cv-08028-SI
                                  10                     Plaintiff,
                                                                                           ORDER DENYING MOTION BY
                                  11              v.                                       PLAINTIFF/COUNTER-DEFENDANT
                                                                                           TO DISMISS COUNTERCLAIM
                                  12     GARY GE,
Northern District of California
 United States District Court




                                                                                           Re: Dkt. No. 26
                                  13                     Defendant.

                                  14

                                  15
                                              On December 9, 2019, pro se plaintiff Xiaodan Zhu filed a complaint against Gary Ge. Dkt.
                                  16
                                       No. 1. On December 16, 2019, plaintiff filed an amended complaint alleging (1) breach of contract,
                                  17
                                       (2) unjust enrichment, and (3) fraud. Dkt. No. 9. On February 18, 2020, Mr. Ge, also pro se, filed
                                  18
                                       an answer and counterclaim for breach of contract. Dkt. No. 23. On April 14, 2020, plaintiff/counter
                                  19
                                       defendant Xiaodan Zhu filed the instant motion to dismiss Mr. Ge’s counterclaim. Dkt. No. 26.
                                  20
                                              The parties were previously business partners and opened a restaurant in San Jose together.
                                  21
                                       Dkt. No. 9 at 31 (Amended Complaint); Dkt. No. 23 at 5 (Counterclaim). The restaurant opened in
                                  22
                                       approximately January 2018. Id. The restaurant was sold in approximately March 2018. Dkt. No.
                                  23
                                       9 at 3; Dkt. No. 23 at 6.
                                  24
                                              Ms. Zhu’s motion to dismiss does not make a single legal argument; indeed, it does not state
                                  25
                                       the basis for the motion to dismiss, failing to specify what type of 12(b) motion she brings. Rather,
                                  26
                                  27
                                              1
                                  28            For ease of reference, page citations refer to the ECF branded page number in the upper
                                       right corner of documents.
                                           Case 3:19-cv-08028-SI Document 36 Filed 06/08/20 Page 2 of 2




                                   1   Ms. Zhu puts forth a litany of factual arguments inappropriate for a motion to dismiss and perhaps

                                   2   better suited for summary judgment. Dkt. No. 26.

                                   3          The motion to dismiss is therefore DENIED.

                                   4          IT IS SO ORDERED.

                                   5   Dated: June 8, 2020

                                   6                                                  ______________________________________
                                                                                      SUSAN ILLSTON
                                   7                                                  United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
